Citation Nr: 1744797	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-28 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease (CAD).

3.  Entitlement to service connection for obstructive sleep apnea (OSA).

4.  Entitlement to an increased disability rating in excess of 10 percent for panic disorder with agoraphobia (panic disorder) prior to November 27, 2013.

5.  Entitlement to an increased disability rating in excess of 50 percent for panic disorder from November 27, 2013.


REPRESENTATION

The Veteran represented by:  J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran had long-term active duty service from February 1973 to December 1992, which included service during the Vietnam and Persian Gulf War Eras.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011, February 2015, and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased disability rating in excess of  10 percent for panic disorder prior to November 27, 2013, an increased disability rating in excess of 50 percent for panic disorder from November 27, 2013, and service connection for OSA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record shows the Veteran's hypertension first manifested in service. 

2.  The most probative evidence of record shows the Veteran's CAD was caused by his hypertension and may have first manifested in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  
38 U.S.C.A. §§ 1110, 1111, 1113, 1132, 1137, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for CAD have been met.  
38 U.S.C.A. §§ 1110, 1111, 1113, 1132, 1137, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on the VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

I.  Hypertension

The Veteran contends that his hypertension stems from his service. 

Preliminarily, the Board addresses the procedural posture of this claim.  The RO first denied the Veteran's service connection claim for hypertension in a November 1993 rating decision.  At that time, while the RO acknowledged a November 1991 STR showed an elevated diastolic blood pressure reading of 104 millimeters of mercury (mm Hg), there was no contemporaneous diagnosis of hypertension.  Further, a February 1993 VA examination revealed his blood pressure was 140 (systolic)/90 (diastolic) mm Hg, indicating a diagnosis of borderline hypertension.  See February 1993 General Medical VA Examination Report.  In the end, the RO concluded there was no current disability.  In proffering this decision, the RO did not provide an accounting of all the evidence received and reviewed.

By way of an April 2009 Statement in Support of Claim, the Veteran filed a petition to reopen the service connection claim for hypertension.  In response, the RO issued a rating decision in November 2009.  At that time, the RO indicated it had received and reviewed, in pertinent part, medical records from the N.M.C. in San Diego from February 13, 2009 to June 18, 2009, which contained a diagnosis of hypertension.  Based the N.M.C. medical records, the RO granted his petition to reopen the service connection claim for hypertension.  Nevertheless, the RO denied the claim because there was no evidence bearing on a nexus between the diagnosis and his service. 

Subsequently, it appears the Veteran filed another petition to reopen the service connect claim for hypertension.  In a January 2011 rating decision, the RO denied his petition to reopen.  Even though the RO acknowledged that new medical evidence had been received and reviewed, the RO determined they were not material to the unestablished facts necessary to substantiate the claim; namely an in service incurrence, manifestation within one year of separation, or a nexus between his service and the current disability.  

In relevant part, the RO confirmed receipt and consideration of treatment records from the N.M.C. in San Diego from April 29, 2010 and from April 22, 2010 through July 28, 2010; an August 2010 letter from Dr. M.R.H.; and a December 2010 VA Examination Report.  

Of note, neither the November 2009 nor January 2011 rating decisions mention, much less itemize, the STRs received and considered.  This is significant because a review of the claims file indicates additional STRs that existed at the time of November 1993 rating decision were received by the VA in October 2013 and November 2014.  See February 2015 Rating Decision (noting STRs were received in November 2014).  A careful review of the STRs received in November 2014 reveals they are relevant to this claim.

Pursuant to 38 C.F.R. § 3.156(c) (2016), any time after the VA issues a decision on a claim, if the VA receives relevant STRs that existed and had not been associated with the claims file when the claim was first decided, the claim must be reconsidered notwithstanding paragraph (a) of the same section.

Although the November 1993 rating decision indicates receipt and consideration of an elevated blood pressure reading contained in a November 1991 STR, it does not address any other STRs.  The Board's review of the STRs date-stamped to have been received in November 2014 reveals elevated blood pressure readings beginning in January 1984 and continuing off and on through December 1992.  See January 1984 Chronological Record of Medical Care (noted a blood pressure reading of 140/86 mm Hg); December 1992 Chronological Record of Medical Care (noted a blood pressure reading of 144/90 mm Hg); see also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (the VA defines the term "hypertension" as having a diastolic pressure predominantly 90 mm Hg or greater, and the term "isolated systolic hypertension" as having systolic blood pressure predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg) (2016); (noting various criteria for hypertension have been suggested, ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic).
  
In fact, at its worst, the Veteran's systolic blood pressure reading in service was 184 mm Hg and his diastolic pressure was 104 mm Hg.  See May 22, 1985 Chronological Record of Medical Care (noted blood pressure readings of 184/98 and 154/98 mm Hg); November 1991 Primary Care Clinic Patient Encounter (noted a blood pressure reading of 144/104 mm Hg).  Further, in addition to the November 1991 STR, two other STR entries recommended follow up in order to rule out hypertension.  See November 25, 1991 Chronological Record of Medical Care; May 21, 1985 Chronological Record of Medical Care; May 22, 1985 Chronological Record of Medical Care.

Given these entries existed prior to the November 1993 rating decision, the claims file suggests receipt of these STRs in September 2014, the RO's lack of accounting of the STRs considered in its November 1993, November 2009, and January 2011 rating decisions, the Board finds reconsideration of this claim is appropriate.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 C.F.R § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, there is no question the Veteran has a current disability of hypertension.  See March 2008 T.O.C. Chronological Record Medical Care; July 2010 Letter from Dr. D.L.G.; March 2016 Letter from Dr. H.S; see also 38 C.F.R. § 3.303; Shedden, supra.  Thus, the Board examines the evidence of record for the remaining elements of an in service incurrence and a nexus. 

In assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  To that extent, the Board finds his lay statements not only competent, but credible as well.  However, he is not competent to render a medical diagnosis of hypertension or opinion on such a complex medical question as the etiology of his hypertension.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  Therefore, as his lay statements relate to a diagnosis or the etiology of his hypertension, the Board is unable to accord them any probative weight.  In that regard the Board relies on the medical evidence of record.

A review of the Veteran's STRs does not establish a diagnosis of hypertension in service.  Nevertheless, on three separate occasions, treatment providers in service recommended he follow up to rule out hypertension due to elevated blood pressure readings.  See May 21, 1985 Chronological Record of Medical Care; May 22, 1985 Chronological Record of Medical Care; November 25, 1991 Chronological Record of Medical Care.  In fact, after his blood pressure reading was found to be 144/104 mm Hg during a November 1991 Primary Care Clinic appointment, he was referred for further evaluation.  A subsequent, November 25, 1991 Chronological Record of Medical Care noted this referral.  At that appointment, he complained of lightheadedness and headaches.  The blood pressure reading at that time returned as 130/90 mm Hg.  As a result, the treatment provider noted an assessment of borderline possible hypertension.

As indicated above, the Veteran's STRs between January 1984 and December 1992 disclose his blood pressure readings fluctuated between being within and outside normal limits.  On multiple occasions, he was found to have elevated blood pressure readings attendant with complaints of shortness of breath, chest pains, and lightheadedness.  See May 21, 1985 Chronological Record of Medical Care (noted a blood pressure reading of 136/100 and 140/100 mm Hg and his report of chest pain; noted an assessment of atypical non-cardiac chest pain and indicated hypertension should be ruled out); May 22, 1985 Chronological Record of Medical Care (noted a blood pressure readings of 184/98 and 154/98 mm Hg and his report of mild subjective shortness of breath; noted an assessment of hyperventilation and indicated hypertension should be ruled out); February 1988 Chronological Record of Medical Care (noted a blood pressure reading of 140/84 mm Hg and his report of mild sternal chest pain); October 30, 1989 Chronological Record of Medical Care (noted a blood pressure reading of 143/83 mm Hg and his report of difficulty breathing and lightheadedness); November 25, 1991 Chronological Record of Medical Care (noted a blood pressure reading of 130/90 mm Hg and his report of lightheadedness and headaches; noted an assessment of borderline possible hypertension).

Without discussing the above STRs, a February 1993 VA examiner documented a diagnosis borderline hypertension based on one blood pressure reading of 140/90 mm Hg during the examination and indicated follow up and routine checks were needed.  See February 1993 General Medical VA Examination Report.  This VA examination was conducted within one year of the Veteran's separation from service.  Id.; DD Form 214 (the Veteran was discharged from service in December 1992).  Although the VA examiner generally stated many of his symptoms could not be corroborated physically because he was in general good health, the VA examiner did not expound on the diagnosis of borderline hypertension or offer a nexus opinion.  Id.; cf. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 896 (32nd ed.) (2012) (defining "essential hypertension" as having no discoverable organic cause); March 2008 T.O.C. Chronological Record Medical Care (noted a diagnosis of essential hypertension).  Thus, the probative value of the February 1993 General Medical VA Examination Report is limited to its diagnosis of borderline hypertension.

Although the Veteran has not undergone any other VA examinations for hypertension, the Board notes there are two separate letters from private treatment providers bearing on an in service incurrence and nexus.  First, in a July 2010 letter, Dr. D.L.G., his treating cardiothoracic surgeon, confirmed he had a current diagnosis of hypertension.  Dr. D.L.G. advised that he had an opportunity to review his STRs dating back to 1985.  Upon review, Dr. D.L.G. concluded it was evident that he suffered from hypertension in service based upon the blood pressure readings cataloged.

Then, in a March 2016 letter, Dr. H.S., a family practitioner, rendered an opinion regarding the relationship between the Veteran's hypertension and his service.  March 2016 Letter from Dr. H.S.  Prior to doing so, Dr. H.S. indicated he had access to his entire claims file as well as his medical records.  After highlighting pertinent STR entries, which included a note that he had been prescribed Calan in service, a medication commonly prescribed to control high blood pressure, and Dr. D.L.G.'s July 2010 letter, Dr. H.S. concurred with Dr. D.L.G. in finding that his STRs support a diagnosis of hypertension in service.  Id.; see also February 1988 Chronological Record of Medical Care (noted the Veteran's report that a civilian internist advised him that he had angina and prescribed Calan).

In light of the above, the Board finds the preponderance of the evidence shows that while the Veteran was formally diagnosed with hypertension well after his separation from service, his STRs establish it first manifested in service.  38 C.F.R. § 3.303(d); Shedden, supra.  Accordingly, service connection for hypertension is warranted. 

II.  CAD

The Veteran contends that his CAD is related to his service.

The Board has no doubt the Veteran has a current disability of CAD.  See July 2010 Letter from Dr. D.L.G.; August 2010 Letter from Dr. M.R.H.; see also 38 C.F.R. 
§ 3.303; Shedden, supra.  Thus, the Board examines the evidence of record for the remaining elements of an in service incurrence and a nexus. 

A review of the Veteran's STRs discloses multiple complaints of chest pain in service.  However, none of the treatment providers in service attributed the complaint to a cardiac origin.  See May 1985 Chronological Record of Medical Care (noted an assessment of atypical non-cardiac chest pain); February 12, 1988 Chronological Record of Medical Care (noted assessments of possible muscle strain and costochondritis after noting the Veteran's report mild sternal chest pain); February 22, 1988 Chronological Record of Medical Care (noted an impression of chest wall syndrome following the Veteran's report of chest pain, but a chest x-ray and an electrocardiogram within normal limits); March 1988 Consultation Sheet (noted the Veteran's report of chest pain, but doubted it had a cardiac origin because of its atypical nature over the past two to three years and indicated it was most likely a manifestation of his somatoform disorder); December 1988 Chronological Record of Medical (noted and assessment of hyperventilation, anxiety due to job, and costochondritis following the Veteran's report of chest pain). 

In furtherance of this claim, the Veteran underwent a VA examination in December 2010.  See December 2010 Heart VA Examination Report.  Upon examination, the VA examiner confirmed a diagnosis of CAD dating back to 2010.  However, the VA examiner opined it was not related to his active duty service.  In support, the VA examiner cited his complaints of chest pain and shortness of breath in service were associated with his diagnoses of panic disorder and hyperventilation and the February 1993 General Medical VA Examination Report suggested they had a non-cardiac etiology.  Id.; cf. February 1993 VA Radiology Examination Report (noted while no acute cardiopulmonary disease was suspected, the Veteran's heart size was at the upper limits of normal).  Furthermore, the VA examiner noted he was not diagnosed with risk factors, such as hypertension, until well after separation from service.  See December 2010 Heart VA Examination Report.

Considering the Board's grant of service connection for hypertension, the Board declines to attach any significant probative value to the December 2010 Heart VA Examination Report.  Consequently, the Board turns to the Veteran's private treatment records.

In the same July 2010 letter from Dr. D.L.G. discussed above, Dr. D.L.G. confirmed the Veteran was diagnosed with CAD in April that year, and underwent a coronary artery bypass grafting of three vessels.  Dr. D.L.G. described his CAD as a chronic, progressive condition based on his angiographic and intra-operative findings.  July 2010 Letter from Dr. D.L.G.  According to Dr. D.L.G., his reports of chest pain in service in conjunction with his elevated blood pressure readings support the finding that his CAD is likely due to his service.

In an August 2010 letter, Dr. M.R.H., another one of the Veteran's private treatment providers, advised he carried a diagnosis of CAD.  He was diagnosed after being referred to cardiology for evaluation of an atypical chest pain, mild dyspnea on exertion, and neck pain with exertion.  August 2010 Letter from Dr. M.R.H.  It was Dr. M.R.H.'s medical opinion, upon reviewing his STRs and current medical records that his diagnosis was more likely than not related to the symptoms he manifested in service. 

Although the Veteran's STRs do not include a diagnosis of CAD in service and each treatment provider in service attributed his complaint of chest pain to a non-cardiac origin, the Board finds it is not necessarily inconsistent with the later letters from his private treatment providers.  In particular, while a March 1988 Consultation Sheet doubted his report of chest pain had a cardiac origin, this was due to the treatment provider's observation that it had an atypical nature over the past two to three years.  Dr. M.R.H. specifically relayed that his diagnosis stemmed from a referral for evaluation of an atypical chest pain.  See August 2010 Letter from Dr. M.R.H.  

By the time of the February 1993 VA examination, while no acute cardiopulmonary disease was suspected, his heart size was found to be at the upper limits of normal.  See February 1993 VA Radiology Examination Report.  This falls in line with Dr. D.L.G.'s description of his CAD as a chronic, progressive condition.  See July 2010 Letter from Dr. D.L.G.

In the same March 2016 letter from Dr. H.S. discussed above, he agreed with both Dr. M.R.H. and Dr. D.L.G.  

Given that the December 2010 VA examiner explicitly identified hypertension as a risk factor for CAD, the Board finds the letters from Dr. D.L.G. and Mr. M.R.H. highly probative.  See December 2010 Heart VA Examination Report; July 2010 Letter from Dr. D.L.G.; August 2010 Letter from Dr. M.R.H.  For this reason, the Board finds the preponderance of the evidence demonstrates that at a minimum the Veteran's CAD is secondary to his hypertension and suggests it may have also had its onset in service.  Therefore, service connection for CAD is warranted.


ORDER

Service connection for hypertension is granted.

Service connection for CAD is granted. 




REMAND

I.  Panic Disorder

The Veteran contends that his service-connected panic disorder has increased in severity.  See November 2013 Letter from the Veteran. 

In furtherance of this claim, the Veteran was afforded a VA examination in February 2015.  See February 2015 Mental Disorders VA Examination Report.  At that time, he relayed that he has remained under psychiatric care and continued to take psychotropic medications.  The VA examiner noted he has been receiving psychiatric treatment for the past four years through private Tricare providers in San Diego and that he met with a psychotherapist once or twice a month.

During the examination, the Veteran reported having panic attacks approximately twice per month in addition to general anxiety related symptoms and claustrophobia.  According to him, his symptoms have never gone into remission.  As a result, he stays home a lot, is not involved in the community, and seldom sees his children or grandchildren.  However, he stated his home life was good.  Although he denied suicidal behavior, he did admit to having passive suicidal thoughts. 

Upon examination, the VA examiner found the Veteran's active symptoms were anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty adapting to stressful circumstances, including work or a work like setting.  With respect to his claustrophobia, the VA examiner noted he had "some [symptoms]."  Nevertheless, he was able to manage his own finances and drive.  In the end, the VA examiner opined his occupational and social impairment rose to the level of reduced reliability and productivity. 

In contrast, following a June 2016 examination by a private provider, Dr. H.H.G., the severity of the Veteran's symptoms were found to rise to the level of total occupational and social impairment.  See June 2016 Mental Disorders Disability Benefits Questionnaire.  In reaching this conclusion, Dr. H.H.G. found he exhibited symptoms of depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near continuous panic or depression affecting the ability to function independently, appropriate, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short- and long-term memory; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; suicidal ideation; persistent delusions or hallucinations, neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

Of significance, Dr. H.H.G. noted the Veteran's report that he was receiving treatment through a VA psychiatrist every month and a half and a therapist every two months.  Based on the in person interview and a review of the claims file, Dr. H.H.G. indicated the severity of his symptoms related back at least to November 2014, which Dr. H.H.G. incorrectly stated was the original claim date.  However, the only supportive medical documentation cited by Dr. H.H.G. was the February 2015 Mental Disorders VA Examination Report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two).  In doing so, Dr. H.H.G. failed to reconcile the disparities between the examinations.

After a careful review of the claims file, the Board notes there are private treatment records from N.M.C. in San Diego, T.O.C. in Chula Vista, and P., Inc.  However, the relevant psychiatric treatment records end in September 2013.  There are no VA treatment records contained in the claims file.

Given the discordance between the February 2015 Mental Disorders VA Examination Report and June 2016 Mental Disorders Disability Benefits Questionnaire and that Dr. H.H.G.'s opinion suggests that total occupational and social impairment existed well before the February 2015 VA examination, but without any supporting evidence, the Board finds a remand is necessary to obtain additional relevant treatment records and to obtain an addendum VA medical opinion.  

II.  OSA

The Veteran contends that his has a current OSA diagnosis, which is due to his service.  To validate his claim, he submitted a March 2016 letter from Dr. H.S. along with a March 2016 Sleep Apnea Disability Benefits Questionnaire completed by Dr. H.S.  

While Dr. H.S. did not examine the Veteran, Dr. H.S. advised that he spoke with him the same day the March 2016 Sleep Apnea Disability Benefits Questionnaire was completed.  In addition, Dr. H.S. indicted he reviewed the entire claims file.  Furthermore, Dr. H.S. relayed reviewing a December 2012 sleep study from the Pulmonary Sleep Lab at the N.M.C. in San Diego, which indicated the Veteran was diagnosed with OSA and prescribed a CPAP machine.  The Board notes there is no such sleep study contained in the claims file.  

Upon review, Dr. H.S. opined the Veteran's service-connected disabilities of panic disorder and allergic rhinitis aided in the development of and permanent aggravation of his OSA.  In support, Dr. H.S. cited his report that despite being prescribed a CPAP machine, at times, he was unable to wear the mask as a result of the claustrophobia and anxiety caused by panic disorder.  Additionally, at times he has trouble wearing the mask due to difficulty breathing caused by his allergic rhinitis, which causes stuffiness and difficulty breathing through his nose.  Based on this information, Dr. H.S. found his OSA was aggravated when he was unable to utilize the CPAP machine.  In the related March 2016 Sleep Apnea Disability Benefits Questionnaire, Dr. H.S. noted his report that he is unable to wear the CPAP mask several times per month.

Further, Dr. H.S. cited that research has shown that psychiatric disorders are commonly associated with OSA.  A recent study found there is a higher prevalence of OSA among individuals with depression.  Another study found that with CPAP treatment, symptoms of both OSA and psychiatric disorders decreased suggesting the co-morbidity of these conditions. 

Dr. H.S. only enclosed one of the studies referenced.  See Amir Sharafkhaneh, et al., Sleep Disordered Breathing: Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort, Sleep, Vol. 28, No. 11 (2005).  A review of the study reveals Dr. H.S. is correct that it shows a likely comorbidity of the conditions.  Id.; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 392 (32nd ed.) (2012) (defining "comorbidity" as the extent to which two diseases or disorders occur together in a given population).  However, Dr. H.S.'s reliance on the study is misplaced with respect to causation and aggravation.

The general premise of the study is that there is an association between psychiatric disorders and OSA.  However, the study does not exclusively conclude OSA is caused by or aggravated by psychiatric disorders.  Rather, the study recognizes that most other studies found that "mood disturbance may represent a biology and/or psychosocial consequence of [OSA]," "[c]onversely, psychiatric disorders may contribute to and promote development of sleep disturbances," or "that both conditions related to common underlying mechanisms."  On the other hand, the study also acknowledged that some studies failed to show a significant correlation between the two conditions.  After data collection and analysis from Veterans Health Administration inpatient and outpatient medical records, the study showed, "regardless of the nature of the relationship between the two conditions," that OSA diagnoses were significantly more common in subjects with depression, anxiety, PTSD, psychosis, bi-polar disorders, and dementia, than without. 

Based on the foregoing, while informative, the study does not provide the requisite nexus between the Veteran's panic disorder and his claimed OSA.  At best, the evidence of record suggests temporary aggravation, when he is unable to use the CPAP machine, which occurs several times per month.  See March 2016 Sleep Apnea Disability Benefits Questionnaire.  There is insufficient evidence establishing permanent worsening of the condition beyond its natural progression.  See 38 C.F.R. § 3.310.  

The same is true with respect to whether the Veteran's allergic rhinitis permanently aggravated his claimed OSA beyond its natural progression.  Moreover, aside from a general conclusory statement that his allergic rhinitis aided in the development of his OSA, Dr. H.S. tendered no supporting rationale whatsoever.  

Additionally, Dr. H.S. opined the pain medication the Veteran has been prescribed for his service-connected degenerative arthritis of the lumbar spine and left ankle sprain also likely aggravated his OSA.  Dr. H.S. noted he has been prescribed Hydrocodone and Oxycodone for pain management as a result of these service-connected disabilities.  According to Dr. H.S., these medications are known to exacerbate OSA.  Unfortunately, Dr. H.S.'s statement is not specific as to whether these medications have in fact aggravated his OSA beyond its natural progression.  As another matter, Dr. Dr. H.S. volunteered no supporting rationale regarding the relationship between pain medications and OSA.

In furtherance of this claim, the VA obtained a VA medical opinion in May 2016.  See May 2016 Sleep Apnea VA Examination Report.  The VA examiner also did not conduct an in person examination of the Veteran.  Rather, the VA examiner determined a review of all the available records provided sufficient information on which to base an opinion.   

Upon review, the VA examiner concluded the Veteran did not have OSA or sleep-disordered breathing.  While the VA examiner observed there were no sleep studies of record, the VA examiner determined one was not warranted based on the evidence of record.  In reaching this conclusion, the VA examiner attributed his sleep complaints to his service-connected panic disorder and nonservice-connected neck condition.  For instance, in February 2009, his report of a history of insomnia was attributed to the cervical radiculopathy.  Then in February and September 2011, his complaints of insomnia and sleep disturbances were associated with his psychiatric disorder.  Of note, he reported an improvement with his sleep disturbance with psychiatric treatment. 

The VA examiner explained that OSA is characterized by repetitive upper airway obstruction resulting in nocturnal hypoxia and sleep fragmentation.  In his case, there was no evidence suggestive of this etiology for his sleep complaints.  Although the VA examiner reviewed the evidence of record for complaints of upper airway obstruction consistent with obstructive sleep apnea, such as snoring or gaps/pauses in breathing, no such symptoms were documented in the record.  There was no evidence demonstrating the he required medication to manage a sleep disorder condition, that he required the use of a breathing assistance device, or that he required the use of a continuous positive airway pressure (CPAP) machine.  Furthermore, the he did not have any significant risk factors for obstructive sleep apnea.  For example, his weight and body mass index has remained within normal limits.

Unfortunately, the VA examiner did not have an opportunity to reconcile Dr. H.S.'s March 2016 letter or Sleep Apnea Disability Benefits Questionnaire with the current findings because it was received by the VA in August 2016, after the VA medical opinion was rendered.  As such, the May 2016 Sleep Apnea VA Examination Report by itself is inadequate to adjudicate this claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

In light of the inadequacies of the March 2016 letter from Dr. H.S., March 2016 Sleep Apnea Disability Benefits Questionnaire and May 2016 Sleep Apnea VA Examination Report, the Board finds a remand is necessary for an addendum VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once the VA undertakes to provide an examination, it must provide an adequate one).

Moreover, while the Veteran previously indicated there was no other information or evidence to provide to the VA in response to a November 2014 letter from the VA explaining to him what the evidence must show to support his claim, as well as an explanation of how the VA could assist in obtaining evidence related to his claim, it appears there are outstanding relevant private treatment records.  See November 2014 38 U.S.C. § 5103 Notice Response.  As such, the Board finds a remand is necessary to obtain these private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to request a release to obtain private treatment records from the N.M.C. in San Diego, including the Pulmonary Sleep Lab at the N.M.C. in San Diego;  T.O.C. in Chula Vista; P., Inc.; and any other private treatment facilities/providers from November 1, 2012 to the present.
 
2. Contact the Veteran to determine if he has received treatment from a VA medical facility from November 1, 2012 to the present.  If so, obtain all VA treatment records from November 1, 2012 to the present.

3. Once the first and second requests have been completed to the extent possible, return the Veteran's claims file to the May 2016 VA examiner for an addendum opinion regarding his claimed OSA.  If the May 2016 examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. Determine whether he does in fact have a diagnosis of OSA.

b. If so, opine whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service.  If not, explain why.

c. If his OSA is not caused by or otherwise related to his active duty service, opine whether it is at least as likely as not (50 percent probability or greater) proximately due to or aggravated beyond its natural progression by any of his service-connected disabilities.

d. Reconcile Dr. H.S.'s March 2016 letter and March 2016 Sleep Apnea Disability Benefits Questionnaire with the current findings.

4. Once the first and second requests have been completed to the extent possible, schedule the Veteran for a VA examination to determine the severity of his service-connected panic disorder.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


